Citation Nr: 1221855	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-46 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

1.  Entitlement to service connection for a chronic skin disability, to include as manifested by a rash, claimed asecondary to herbicide exposure.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), to include sleep and nerve problems.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1967 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Louisville, Kentucky.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with an initial rating assigned following a grant of service connection (so-called "original ratings"), and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Inasmuch as the rating question currently before the Board was placed in appellate status by a notice of disagreement expressing dissatisfaction with an original rating assignment, the Board has characterized the rating issue on appeal as a claim for higher initial evaluation of an original award.  Analysis of this issue therefore requires consideration of the rating to be assigned effective from the date of award of service connection for the claim.


FINDINGS OF FACT

1.  The Veteran had active service in Vietnam.

2.  A skin disability was not manifested within one year of separation from service.

3.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has a skin disability casually related to active service, to include exposure to Agent Orange

4.  Throughout the rating period on appeal, the Veteran's PTSD has been manifested by complaints of insomnia, some irritability, intrusive memories, depression, and chronic passive suicidal ideation, productive of no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

CONCLUSIONS OF LAW

1.  A chronic skin disability, to include as manifested by a rash, claimed asecondary to herbicide exposure, was not incurred in or aggravated by active service, nor may such be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 1110, 1154 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2011).

2.  The criteria for entitlement to an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In correspondence to the appellant in January and June 2009, VA informed him of what evidence was required to substantiate his claim for entitlement to service connection for a rash disability.  The notice also informed the appellant as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman in the event that service connection was granted.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice was completed prior to the initial AOJ adjudication denying the claim for entitlement to service connection for a rash disability, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

The Veteran is also challenging the initial rating assignment of his service-connected PTSD.  The Court has held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).  In this regard, the November 2009 statement of the case (SOC), informed the Veteran of the information and evidence needed to substantiate his claim for a higher initial rating.  

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), VA medical treatment and examination reports, and the statements of the Veteran and family, in support of his claims.  The record also includes a formal finding of unavailability of Social Security Administration (SSA) records.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board also has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.

A VA examination and opinion with respect to the PTSD was obtained in May 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is adequate, as the opinion is predicated on a mental status examination of the Veteran, and a review of the claims file.  It considers the pertinent evidence of record, to include the Veteran's personal history, and provides a Global Assessment of Functioning score.  The report of the examination contains findings necessary to evaluate the disability under the applicable diagnostic code rating criteria.  The Board notes that the examiner's opinion was premised, in part, on the Veteran's contention that he was in a certain geographic area during the "Tet offensive."  The evidence of record is against a finding that the Veteran served in Vietnam during the 1968 Tet offensive, as his service in Vietnam was in 1969 and 1970.  Moreover, the evidence does not reflect the Veteran served in Vietnam during any other Tet offensives.  Nevertheless, the Board acknowledges that the Veteran did serve in Vietnam during the Vietnam conflict and that he may have been exposed to some rocket and mortar attacks, as evidenced by the Joint Service Records Research Center records in the claims file.  

The Board also acknowledges the Veteran's contention that the examination may have been less than adequate because he had difficulty hearing the examiner.  The examiner acknowledged in the report that the Veteran's hearing difficulty had some impact on speech with questions needing to be repeated.  Thus, the examiner took the Veteran's hearing loss into account when rendering an opinion.

The Board has considered whether the Veteran should be scheduled for a VA examination with a medical opinion regarding the issue of entitlement to service connection for a rash.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds, however, that such an examination is not necessary to decide this claim.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As is discussed in greater detail below, the service treatment reports are negative for any complaint or finding of a rash.  In addition, there is no clinical evidence of a current rash.  The Board acknowledges that the Veteran served in Vietnam and is presumed to have been exposed to herbicides; nevertheless, as there is no competent clinical indication that the Veteran has a current chronic skin disability, to include as manifested by a rash, causally related to active service, to include herbicide exposure, a VA examination is not warranted.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service Connection  in General 

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).   

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record - including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Presumptive service connection- herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2011).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  75 Fed. Reg. 53202 (August 31, 2010), 38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Disability Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson, supra.

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2011).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum schedular rating)  - Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

50 percent -- Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent-- Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

10 percent -- Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that a examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Skin Rash

The Veteran avers that he has a rash due to active service exposure to herbicides.  The first element of a claim for service connection is a current disability.  The Board finds that there is no competent clinical evidence of record that the Veteran has a current chronic skin disability, to include as manifested by a rash.  The Veteran filed a claim in January 2009 for PTSD and bilateral hearing loss disability.  He did not state that he was filing a claim for a skin disability in Section I; however, in Section II, block 5a, he checked that he was exposed to herbicides and that he had a rash.  There is no clinical evidence of record that the Veteran has a current rash.  In correspondence dated in June 2009, VA requested that the Veteran provide evidence of a rash.  Despite this request, the Veteran failed to provide clinical evidence or lay statements of others supporting his assertion of a chronic rash. 

A December 2008 VA clinical record reflects a computerized problem list for the Veteran.  A skin rash is not noted.  A December 2008 examination of his skin reflected a "small cystic lesion" on the thoracic spine posteriorly.  It was nontender and it was noted that there was no erythema.  The Board finds that if the Veteran had a rash of his skin, it would have reasonably been noted in the clinical records when his lesion was noted, rather than a specific finding of no erythema.  

A March 2009 VA record reflects a list of health problems of gout, GERD, hypertension, PTSD, and alcohol abuse.  No skin disability is noted. 

A May 2009 VA examination report for a PTSD evaluation reflects that the Veteran had non-psychiatric issues of gout, hyperlipidemia, hypertension, benign prostate hypertrophy, elevated triglycerides, and hearing loss.  No skin disability is noted.  

August and October 2009 VA records are also negative for a skin rash when listing the Veteran's health problems.  

The Board acknowledges that the Veteran is competent to report that he has a skin rash.  In his VA form 9, he stated that for the last 20 to 25 years, he has gotten a rash which comes and goes, especially when he takes a hot shower.  However, he has not provided any indication that he has ever been treated for this rash, or that he has suffered this rash during the pendency of his claim. 

The Board finds that the clinical evidence of record is against a finding that the Veteran has had a chronic skin rash during the pendency of his claim.  As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for a chronic skin disability, to include as manifested by a rash, may not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that compensation may only be awarded to an applicant who has a disability existing on the date of the application, not for a past disability). 

Assuming arguendo that the Veteran did have a chronic skin disability, to include as manifested by a rash, during the pendency of this claim, the Board finds, as discussed below, that service connection is still not warranted.  

The Veteran's service personnel records reflect that he was assigned to the Republic of Vietnam; therefore, it is presumed that he was exposed to herbicides.  There is no competent credible evidence of record that the Veteran has any skin rash disability causally related to active service, to include herbicide exposure.  First, the Veteran's STRs are negative for any complaints of, or treatment for, a skin rash.  Second, the Veteran's April 1971 report of medical history for separation purposes reflects that he denied ever having had a skin disability.  Third, his report of medical examination for separation purposes reflects that his skin was normal.  Fourth, there is no evidence of continuity of symptomatology as the Veteran has not averred a skin rash since service.  To the contrary, he stated in November 2009 that he has had a rash for 20 to 25 years, or since as early as 1984, approximately 13 years after separation from service.  Fifth, presumptive service connection based on exposure to herbicides is not warranted for skin conditions, such as chloracne or other acneform disease consistent with chloracne, unless they manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent.  Sixth, there is no clinical evidence of record that the Veteran has a skin disability causally related to active service, to include herbicide exposure.  Seventh, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, his lay opinion as to etiology does not constitute competent medical evidence and lacks probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
 
Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for a skin rash disability. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Rating PTSD

The Veteran's PTSD has been assigned an initial evaluation of  30 percent, effective from January 2009.  The Veteran avers that a higher initial evaluation is warranted.  Based on the evidence of record, as discussed below, the Board finds that an initial rating in excess of 30 percent is not warranted for any period on appeal. 

A 50 percent evaluation would be warranted if the evidence of record reflects occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short - and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A December 2008 VA record reflects that the Veteran reported insomnia, and that he gets irritated and startled easily.  He also reported difficulty concentrating, and  that he keeps a loaded weapon in his nightstand for safety purposes.  The Veteran denied homicidal or suicidal intentions or plans.  He was alert and oriented in all spheres.  He was polite and cooperative with fair eye contact during the examination.  His mood was dysphoric.  It was noted that his affect was moderately to severely restricted in range and level of intensity, but that it was appropriate to content of thoughts.  His thought processes were logical and coherent with no evidence of formal thought disorder.  The Veteran reported drinking heavily after Vietnam.  It was noted that the Veteran had no prior mental health treatment.  

The December 2008 examiner provided a GAF score of 50, which indicates that the Veteran has serious symptoms or a serious impairment in social, occupational, or school functioning.  The Board notes, however, that the report does not reflect that the Veteran's PTSD ever interfered with his employment.  It was noted that after service, the Veteran  worked in coal mines until he retired in 2007.  (Other records reflect he retired due to a foot problem.)  The Veteran's thought processes were logical and coherent, and he was alert and oriented.  Moreover, while the record reflects that the Veteran reported that he feels estranged from civilians and is more at ease with veterans, it does not support that the Veteran's PTSD was responsible for serious social impairment.  While the Veteran has been divorced twice, the record reflects that the Veteran's first wife sent him a "Dear John" letter while he was still in Vietnam.  The report does not reflect that the Veteran's second divorce was due to his PTSD.  

January, February, and March 2009 VA records reflect that the Veteran reported that he had been drinking since age 15, and upon evaluation was in the "probable alcohol dependence category."  It was recommended that he reduce his daily alcohol consumption.  

March 2009 VA records reflect that the Veteran's "troublesome symptoms" were nightmares/dreams, insomnia, some irritability, intrusive memories, depression, and chronic passive suicidal ideation.  It was noted that he still used alcohol heavily.  An examiner provided a GAF score of 50; however, the Board finds that the examiner's findings do not reflect serious symptoms.  Notably, the examiner reported that the Veteran was oriented times four, and appropriately dressed.  He had clear productive speech, appropriate affect, fair insight, fair judgment, and a thought process which was linear, logical, and goal directed.  He was noted to have chronic dysphoria; however, at the examination, it was noted that he was polite, pleasant, and cooperative with a sense of humor.  He denied suicidal ideation, homicidal ideation, and hallucinations.  

The Board has also considered the May 2009 VA examination report.  With regard to affect and speech, the examiner noted that the Veteran's speech was unremarkable and affect was appropriate.  With regard to panic attacks, the record reflects that the Veteran does not have panic attacks.  With regard to difficulty understanding complex commands, the record reflects that the Veteran's thought process was unremarkable.  With regard to memory, the Veteran's memory (remote, recent, and immediate) was normal.  With regard to judgment, he understands the outcome of his behavior.  In addition, the record reflects that his thought content was unremarkable and he had no episodes of violence in the last 12 years.  With regard to work and social relationships, the record reflects that the Veteran stopped working in 2007 due to his feet, and that he was able to retire at age 62 and receive SSA benefits.  The Veteran has also stated that he did not get along with his siblings growing up, and they had a "falling out over a number of things"; however, he did not relate this to his PTSD.  He has a daughter, with whom he remains in contact, as evidenced by her January 2008 statement in support of his claim.  The Veteran stated that he likes to be alone, but also acknowledged that he goes to clubs.  Despite providing a GAF score of 60, which would normally indicate that the examinee has moderate symptoms, the examiner found that the Veteran's PTSD severity was mild.  

The May 2009 VA examination report reflects that the Veteran did not have hallucinations, obsessive/ritualistic behavior, homicidal thoughts, suicidal thoughts, or impaired impulse control.  He was oriented times three, and his attention was intact.  

An August 2009 VA record reflects that the Veteran's "troublesome symptoms" were nightmares/dreams, insomnia, some irritability, intrusive memories, and chronic passive suicidal ideation.  It was noted that he still used alcohol heavily.  He was oriented, well groomed, had clear productive speech, appropriate affect, good eye contact, a good sense of humor, a grossly intact memory, and fair insight.  He had no overt delusions, no abnormal thought process, and no abnormal judgment.  

The examiner opined that the Veteran had a GAF score of 50 with symptoms of nightmares, irritability, and dysphoria as major complaints.  It was noted that his alcohol use had "decreased significantly."

The Board finds that the evidence above reflects that an initial evaluation in excess of 30 percent is not warranted for any period of time on appeal.  A 30 percent evaluation encompasses the Veteran's complaints with regard to his chronic sleep impairment, alcohol use, mild social impairment, and his disheveled appearance and restricted affect on one visit.  It also is sufficient to compensate him for his lack of interpreting proverbs appropriately or his slowness in spelling words and counting by 7's upon VA examination.  Again, the examiner was aware of these facts, and still reported the Veteran's symptoms as mild.  

When considering the record as a whole, the Board finds that the Veteran's symptoms of PTSD do not warrant a 50 percent, or higher, evaluation.  He has not been shown to have chronic manifestations which warrant a rating in excess of 30 percent.  There is no credible competent evidence of circumstantial, circumlocutory, or stereotyped speech, panic attacks, difficulty in understanding complex commands, impairment of short - and long-term memory, or impaired judgment; or impaired abstract thinking.  Moreover, there is no credible competent evidence of total occupational and social impairment, gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, memory loss for names of close relatives, own occupation or own name, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, or an inability to establish and maintain effective relationships.

The Board acknowledges the Veteran's statement that his PTSD is "worse than what anyone can see."  The Board notes that VA clinical opinions and findings noted above are by psychiatrists.  A psychiatrist is trained in evaluating PTSD symptoms, to include their severity.  The Board finds that the psychiatrists' findings are more probative than the Veteran's opinion as to severity.  The Veteran has not been shown to have experience and training in acquired psychiatric disorders.  

The evidence of record, as noted above, is against a finding that the Veteran's PTSD is of such a severity that an initial evaluation in excess of 30 percent at any time during the rating period on appeal is warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extra schedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2010). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected disability.  There is no competent credible evidence of record that the Veteran has symptoms of his PTSD which are not considered in the rating criteria.  Therefore, a further analysis under Thun is not warranted.  

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disability.  

In this case, a rating decision in July 2009 adjudicated entitlement to TDIU and denied the claim.  The record does not reflect that an appeal has been taken from that determination.  Accordingly, the Board concludes that a claim for TDIU is not for appellate consideration.  


ORDER

Entitlement to service connection for a chronic skin disability, to include as manifested by a rash, claimed as secondary to herbicide exposure, is denied.

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) is denied.




______________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


